Mary Scopas
            207th Judicial District Court Reporter
          Serving Comal, Hays and Caldwell Counties
                        (512) 757-0387
                    Scopam@co.comal.tx.us



                        June 2, 2015


    Third Court of Appeals



    Re:   Court of Appeals Cause No. 03-15-00233-CR,
          Isreal Reyes, Sr. v. The State of Texas,
          Trial Court Cause No. CR2012-428


    To Whom it May Concern:

          I am respectfully requesting a 30-day extension

to complete the appellate record in the above-referenced

appellate cause.   I had it in my calendar that it was due

on June 20th and not May 20th.    I will have it completed

within the 30 days.



          Thank you in advance for your courtesies.



                       Regards,



                       Mary Scopas, CSR 5313
                       Expiration: 12-31-16